


EXHIBIT 10.9

March 17, 2004

 

 

Dr. Charles E. Bugg

Chairman and CEO

BioCryst Pharmaceuticals, Inc.

2190 Parkway Lake Drive

Birmingham, Alabama 35244

 

Dear Dr. Bugg:

 

This letter agreement (the “Agreement”) will serve to confirm our agreement with
respect to the terms and conditions of the employment of Dr. Charles E. Bugg
(the “Employee”) by BioCryst Pharmaceuticals, Inc., a Delaware corporation
(“BioCryst”), after March 17, 2004.

 

The terms and conditions of such employment are as follows:

 

1.              Term of Employment. Subject to the terms and conditions of this
Agreement, BioCryst hereby employs Employee, effective March 17, 2004, as
Chairman of the Board and Chief Executive Officer of BioCryst, and Employee
hereby accepts such employment. In addition, during the terms of this Agreement,
BioCryst shall use its best efforts to provide that the Employee shall be
elected as a member of the Board of Directors of BioCryst each year. BioCryst
acknowledges and agrees that after March 17, 2004, Employee may also hold
positions at the University of Alabama at Birmingham as Professor Emeritus of
Biochemistry, Adjunct Senior Scientist in the Comprehensive Cancer Center,
Adjunct Senior Scientist in the Center for Macromolecular Crystallography, and
such other appointments that might be offered to the Employee from time to time,
and the Employee will be permitted to devote up to ten percent (10%) of his time
to such activities and to research and other activities at the University of
Alabama at Birmingham, if the Employee desires to participate in such
activities. Otherwise, after March 17, 2004, the Employee shall devote his full
business time and energies to BioCryst. Except as provided in this paragraph 1,
the Employee shall not, during the term of his employment, engage in any other
business activity that would interfere with, or prevent him from carrying out,
his duties and responsibilities under this Agreement. BioCryst hereby agrees and
acknowledges that any compensation which the Employee receives from
participation in such allowable activities shall be outside the scope of this
Agreement and in addition to any compensation received hereunder. The term of
employment of Employee under this Agreement shall commence as of March 17, 2004,
and shall terminate on March 17, 2007, unless earlier terminated in accordance
with the provisions of paragraph 3 hereof.


2.            BASIC FULL-TIME COMPENSATION AND BENEFITS.

(a)              As basic yearly compensation for services rendered under this
Agreement for services rendered under paragraph 1 of this Agreement, Employee
shall be entitled to receive from BioCryst, for the term of his full-time
employment under this Agreement, an aggregate salary of $400,000.00 per year
which remuneration shall be payable in equal monthly installments of $33,333.33
on the first business day of each month during the term of this Agreement,
beginning on April 1, 2004. This salary will be reviewed annually by the Board
of Directors and may be raised at the discretion of the Board.

 

(b)             In addition to the basic compensation set forth in (a) above,
Employee shall be entitled to receive such other benefits and perquisites
provided to other executive officers of BioCryst which benefits may include,
without limitation, reasonable vacation, sick leave, medical benefits, life
insurance, and participation in profit sharing or retirement plans.


24

--------------------------------------------------------------------------------

(c)              In addition to the compensation set forth in paragraphs 2(a)
and (b) above, the Board of Directors of BioCryst may from time to time, in its
discretion, also grant such other cash or stock bonuses to the Employee either
as an award or as an incentive as it shall deem desirable or appropriate.


3.            STOCK OPTIONS.

(a)              BioCryst hereby agrees that it will grant a stock option to the
Employee on or before December 31 of each year during the term of this
Agreement, beginning with the year 2004, to purchase at least 25,000 shares of
Common Stock of BioCryst, par value $0.01 per share (the “Common Stock”), from
the authorized and unissued stock or treasury stock of BioCryst, based on the
performance of the Employee. The Board of Directors of BioCryst shall determine,
in its sole discretion, based upon the performance of the Employee and the
results of operations of BioCryst for the immediately preceding twelve (12)
months, the number of shares which may be purchased pursuant to each such
option, provided the number of shares shall not in any case be less than 25,000.
In addition, BioCryst shall also grant to the Employee an option to purchase
100,000 shares of BioCryst Common Stock upon the occurrence of each of the
following:

 

(i)

submission by BioCryst to the United States Food and Drug Administration (the
“FDA”) of any new drug application;

 

(ii)

submission by any licensee of BioCryst to the FDA of any new drug application
utilizing a product or process licensed by the licensee from BioCryst;

 

(iii)

final approval of each such new drug application of either BioCryst or such
licensee by the FDA.

 

The exercise price per share for each share of BioCryst Common Stock subject to
each such option shall be the fair market value thereof on the date such option
is granted.

 

(b)             The parties intend for the options granted pursuant to this
Agreement (the “Options”) to qualify as ”incentive stock options,” as that term
is defined in Section 422 of the Internal Revenue Code of 1986, as amended
(“Section 422”). The parties understand that the portion of any Option, together
with the portion of any other incentive stock option granted by BioCryst and its
parent and subsidiary corporations, if any, which may become exercisable in any
year in excess of an aggregate of $100,000 fair market value, determined as of
the date such Option or other option, as the case may be, was granted, may not
be treated as an incentive stock option under Section 422. The Options may be
exercised and the Common Stock may be purchased by the Employee as a result of
such exercise only within the periods and to the extent hereinafter set forth.

 

(c)              Each Option shall be 25% exercisable one year after the date it
was granted, and the remaining seventy-five percent (75%) shall vest and become
exercisable at the rate of 1/48th per month, commencing with the thirteenth
(13th) month after the date such Option was granted, and continuing to vest for
the succeeding months until fully vested and exercisable. Notwithstanding the
foregoing, in the event of a Change in Control or Structure, as defined below,
or as set forth in subparagraphs (d) or (e) below, the entire amount of each
Option shall become immediately exercisable.

 

(d)             If the Employee suffers a period of permanent disability, as
defined in paragraph 4(b) below, the entire amount of each Option may be
exercised at any time after termination for such disability and before the
earlier of twenty-four (24) months or the expiration date of the Option.

 

(e)              In the event of the death of the Employee, the executor or
administrator of the estate of the Employee, or other reliable transferee, shall
have the right to exercise each Option, in its entirety, within the earlier of
twenty-four (24) months after the Employee’s death or before the original
expiration of the Option. Except as provided in this subparagraph (e), the
Employee shall not have the right to transfer any Option.

25

--------------------------------------------------------------------------------

(f)              Subject to paragraphs 3(c), (d), and (e) above, each Option
may, in the Employee’s sole discretion, be exercised in full at one time as to
the total number of shares of Common Stock then exercisable, or in part from
time to time as to a specific number of shares of Common Stock then exercisable.
A partial exercise of an Option will not affect the exercisability of the
remainder of the Option.

 

(g)             In no event shall the period for exercising an Option exceed ten
(10) years from the date such Option is granted.

 

(h)             For purposes of this Agreement, the term “Change of Control or
Structure” shall mean:

 

(i)

The acquisition by any person, entity or ”group,” within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the then outstanding shares of
Common Stock at the time of such event or the combined voting power of
BioCryst’s then outstanding voting securities generally entitled to vote in the
election of directors, or

 

(ii)

any merger, consolidation or business combination of BioCryst with or into any
other entity, or

 

(iii)

any transaction effected by a sale of substantially all the assets of BioCryst.




(i)              In the event the employment of the Employee is terminated for
any reason other than as set forth in subparagraph (d) or (e) above, the
Employee may, within three (3) months following the date of such termination,
exercise each Option to the full extent that they were exercisable immediately
prior to the date of such termination, subject, however, to the limitation set
forth in subparagraph (g) above.

 

(j)              All numbers of shares set forth above or subject to any Option
and all option prices, shall be subject to appropriate anti-dilution adjustment
to take account of stock splits, stock dividends, merger, consolidation,
reclassification or the like subsequent to the date hereof.

 

4.              Termination. Notwithstanding the provisions of paragraph 1
hereof, the employment of the Employee under this Agreement may be terminated in
the following circumstances:

 

(a)              BioCryst may terminate the employment of Employee hereunder
immediately for “Cause” and without payment. “Cause” for termination of
Employee’s employment hereunder shall exist if Employee

 

(i)

shall confess to committing or shall be convicted of any felony or any crime
involving moral turpitude, or


(ii)

shall have engaged in gross and willful misconduct which is materially injurious
to the business of BioCryst.

 

(b)             BioCryst may terminate the employment of the Employee hereunder
upon thirty (30) days written notice if the Employee shall have suffered a
period of permanent disability, which shall for purposes of this Agreement be
defined as the inability of Employee to perform his duties hereunder by reason
of physical or mental incapacity for ninety (90) days, whether consecutive or
not, during any consecutive twelve (12) month period.

26

--------------------------------------------------------------------------------

 

Upon such termination of employment, all rights of Employee to receive any
future payments under paragraph 2 above shall cease.


5.            NON-COMPETITION.  

(a)              Non-Competition Agreement. The Employee agrees that for one (1)
year following the termination of this Employment Agreement by reason of the
voluntary termination by the Employee, without cause on the part of BioCryst,
the Employee shall not become the Chief Executive Officer or become a key
executive of another for-profit business enterprise whose activities are at such
time directly competitive with BioCryst.

 

(b)             Equitable Remedies. Employee acknowledges and recognizes that a
violation of this paragraph by Employee may cause irreparable and substantial
damage and harm to BioCryst or its affiliates, could constitute a failure of
consideration, and that money damages will not provide a full remedy for
BioCryst for such violations. Employee agrees that in the event of his breach of
this paragraph, BioCryst will be entitled, if it so elects, to institute and
prosecute proceedings at law or in equity to obtain damages with respect to such
breach, to enforce the specific performance of this paragraph by Employee, and
to enjoin Employee from engaging in any activity in violation hereof.


6.            MISCELLANEOUS.

(a)              Entire Agreement. This Agreement, including the exhibits
hereto, constitutes the entire agreement between the parties relating to the
employment of the Employee by BioCryst and there are no terms relating to such
employment other than those contained in this Agreement. No modification or
variation hereof shall be deemed valid unless in writing and signed by the
parties hereto. No waiver by either party of any provision or condition of this
Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at any time.

 

(b)             Assignability. This Agreement may not be assigned without prior
written consent of the parties hereto. To the extent allowable pursuant to this
Agreement, this Agreement shall be binding upon and shall inure to the benefit
of each of the parties hereto and their respective executors, administrators,
personal representatives, heirs, successors and assigns.

27

--------------------------------------------------------------------------------

 

(c)              Notices. Any notice or other communication given or rendered
hereunder by any party hereto shall be in writing and delivered personally or
sent by registered or certified mail, postage prepaid, at the respective
addresses of the parties hereto as set forth below.

 

(d)             Captions. The section headings contained herein are inserted
only as a matter of convenience and reference and in no way define, limit or
describe the scope of this Agreement or the intent of any provision hereof.

 

(e)              Taxes. All amounts to be paid to Employee hereunder are in the
nature of compensation for Employee’s employment by BioCryst, and shall be
subject to withholding, income, occupation and payroll taxes and other charges
applicable to such compensation.

 

(f)              Governing Law. This Agreement is made and shall be governed by
and construed in accordance with the laws of the State of Alabama without
respect to its conflicts of law principles.

 

(g)               Date. This Agreement is dated as of March 17, 2004.

 

If the foregoing correctly sets forth our understanding, please signify your
acceptance of such terms by executing this Agreement, thereby signifying your
assent, as indicated below.

 

Yours very truly,

 

BIOCRYST PHARMACEUTICALS, INC.
                                                                           
           COMPENSATION COMMITTEE




By: /s/ William W. Featheringill

William W. Featheringill

       Chairman

 

 

By: /s/Edwin A. Gee

       Edwin A. Gee

 

 

By: /s/William M. Spencer, III

       William M. Spencer, III

 

Address:

 

2190 Parkway Lake Drive

Birmingham, Alabama 35244

 

AGREED AND ACCEPTED, as of this 17th day of March, 2004.

 

 

/s/Charles E. Bugg

Charles E. Bugg


28

--------------------------------------------------------------------------------